Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. Claims 8, 12 and 17 have been cancelled.
4. Claims 1, 5, 10-11, 13, 16 and 18 have been amended. 
5. Claims 1-7, 9-11, 13-16 and 18-20 are now re-numbered as claims 1- 17 are pending. 
Examiner’s Amendment
6.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Dan Hu on February 18, 2022 to amend claims 1, 5, 10-11, 13, 16 and 18 and at the same time to cancel claims 8, 12 and 17.   
The application has been amended as follows:           
                         CLAIMS: 
               7.      Please replace claims 1, 5, 8, 10-11, 12, 13, 16, 17 and 18 as follows: 
                      1.	(Currently Amended) A method for multi-dimensional attestation, comprising:
in response to occurrence of triggering events, taking triggered measurements of a platform, the platform comprising a security co-processor and a volatile memory, wherein the triggered measurements are taken in respective time intervals, each time interval of the respective time intervals occurring following a corresponding triggering event of the triggering events, and wherein gaps are present between the time intervals;
extending a platform configuration register of the volatile memory to include the triggered measurements;
taking snapshots of the platform configuration register over time, wherein the snapshots are based on copies of values in the platform configuration register made during corresponding gaps of the gaps;
storing the snapshots in a snapshot memory; and
in response to a request, sending a representation of the triggered measurements and the snapshots to a verifier.
                           
the platform configuration register.

                                  8.	(Cancelled)

                                 10.	(Currently Amended) The method of claim [[8]]1, wherein storing the snapshots in the snapshot memory does not alter the platform configuration register.

                                 11.	(Currently Amended) A non-transitory computer-readable storage medium comprising instructions that, when executed, cause a platform to:
in response to occurrence of triggering events, take triggered measurements of the platform, the platform comprising a security co-processor and a volatile memory, wherein the triggered measurements are taken in respective time intervals, each time interval of the respective time intervals occurring following a corresponding triggering event of the triggering events, and wherein gaps are present between the time intervals;
extend a platform configuration register of the volatile memory to include the triggered measurements;
take snapshots of values in the platform configuration register over time, wherein the values in the platform configuration register represent the triggered measurements, wherein the snapshots are based on copies of values in the platform configuration register made during corresponding gaps of the gaps;
store the snapshots in a snapshot memory; and
in response to a request, send a representation of the triggered measurements and the snapshots to a verifier.

                                12.	(Cancelled) 

                                13.	(Currently Amended) The non-transitory computer-readable storage medium of claim [[12]]11, wherein storing the snapshots in the snapshot memory does not alter the platform configuration register.


a verifier;
a platform coupled to the verifier, the platform comprising:
a trusted computing base; 
a non-volatile memory;  
a security co-processor comprising a volatile memory, the volatile memory comprising a platform configuration register and a snapshot memory; and
a non-transitory computer-readable storage medium comprising instructions that, when executed by a processor, cause the processor to:
in response to occurrence of triggering events, take triggered measurements of the platform, wherein the triggered measurements are taken in respective time intervals, each time interval of the respective time intervals occurring following a corresponding triggering event of the triggering events, and wherein gaps are present between the time intervals;
extend the platform configuration register of the volatile memory to include values representing the triggered measurements;
take snapshots based on copying the values in the platform configuration register over time, wherein the snapshots are based on copies of the values in the platform configuration register made during corresponding gaps of the gaps;
store the snapshots in the snapshot memory; and
in response to a request, send a representation of the triggered measurements and the snapshots to the verifier.

                                     17. (Cancelled)

                                     18. (Currently Amended) The computing system of claim [[17]]16, wherein storing the snapshots in the snapshot memory does not alter the platform configuration register. 

            Allowable Subject Matter
8. Claims 1, 11 and 16 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 11, and 16 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 9-10 of the Remarks, filed on December 14, 2021, and dependent claims 2-7, 9-10, 13-15 and 18-20 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Movva (US pat. No 20090307487) prior art of record teaches extending a platform configuration register of the volatile memory to include the triggered measurements; storing the snapshots in a snapshot memory; and

 The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 1 as similarly recited in independent claims 11 and 16: 
in response to occurrence of triggering events, taking triggered measurements of a platform, the platform comprising a security co-processor and a volatile memory, wherein the triggered measurements are taken in respective time intervals, each time interval of the respective time intervals occurring following a corresponding triggering event of the triggering events, and wherein gaps are present between the time intervals;
taking snapshots of the platform configuration register over time, wherein the snapshots are based on copies of values in the platform configuration register made during corresponding gaps of the gaps.
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gschwind, US10838733, title “ Register context restoration based on rename register recovery .”
Cheriton, US9798630, title “Hardware-supported memory temporal copy”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Date: 2/18/2022  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438